Citation Nr: 1227917	
Decision Date: 08/14/12    Archive Date: 08/21/12	

DOCKET NO.  07-23 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a right hand fracture, to include a right wrist disorder.

3.  Entitlement to service connection for tooth number 30 for outpatient dental treatment.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder.

6.  Entitlement to service connection for tuberculosis (TB) with a positive conversion to the purified protein derivative of tuberculin (PPD).

7.  Entitlement to service connection for a right elbow injury.

8.  Entitlement to service connection for Schatzki's Ring, to include as secondary to service-connected hiatal hernia with esophagitis, status post cholecystectomy.

9.  Entitlement to service connection for a right shoulder injury with arthritic changes.

10.  Entitlement to service connection for skin nevus (moles).

11.  Entitlement to service connection for a lung disorder, to include as secondary to service-connected allergic rhinitis and/or service-connected hiatal hernia with esophagitis, status post cholecystectomy.

12.  Entitlement to service connection for asthma, to include as secondary to service-connected allergic rhinitis and/or service-connected hiatal hernia with esophagitis, status post cholecystectomy.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to November 1986.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran provided testimony before the undersigned Veterans Law Judge sitting at the Phoenix RO in May 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the RO issued a notice letter in June 2008 in which it informed the Veteran that he was required to provide new and material evidence in order to reopen his claim for entitlement to service connection for a right elbow injury.  Subsequently, in August 2008, the RO denied the Veteran's claim for entitlement to service connection for a right elbow injury on the basis that the evidence presented was not new and material.  The Board finds that the June 2008 letter and August 2008 rating decision are in error because that issue has remained on appeal since the Veteran's April 2007 notice of disagreement and July 2007 substantive appeal (VA Form 9).  Since the Veteran is not held to the standard of reopening the claim, and because the issue was properly characterized at his May 2012 hearing before the undersigned Veterans Law Judge, the Board finds that the Veteran is not prejudiced by the error.

The issue of entitlement to service connection for an aortic aneurysm has been raised by the record-see May 2012 hearing, p. 48-but has not been adjudicated by the AOJ.  Additionally, the issues of entitlement to a compensable rating for hemorrhoids and entitlement to a compensable rating for a scar residual of cholecystectomy have been raised by the Veteran in a May 2012 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

With respect to the Veteran's claim for service connection for tooth number 30, the Board observes that a claim for service connection is also considered to be a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In July 2007, the Veteran stated that his claim is specifically for treatment purposes only, and that he is not claiming loss of maxilla/mandible.  Moreover, at his May 2012 Board hearing, he reiterated that his claim was for treatment purposes only.  In this regard, the Board notes that the RO adjudicated only the issue of entitlement to service connection for tooth number 30 for compensation purposes and advised the Veteran in the June 2010 statement of the case that, if he wished to file a claim for dental treatment only, he may do so through the VA Medical Center.  Therefore, the issue of entitlement to service connection for tooth number 30 for dental treatment purposes has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for residuals of a right hand fracture, to include a right wrist disorder; an acquired psychiatric disorder, to include an anxiety disorder; a right elbow injury; a right shoulder injury with arthritic changes; a lung disorder; and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  The Veteran's tooth number 30 was not lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis during service.

3.  Pes planus is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  A positive PPD (purified protein derivative of tuberculin) skin test is not a disability subject to service connection; there is no evidence that the Veteran experiences any current disability as a result of his in-service positive TB tine test; and active tuberculosis did not manifest within three years of service discharge or thereafter.

5.  There is competent and credible evidence relating the Veteran's Schatzki's Ring to his military service.

6.  Skin nevus (moles) are not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the Veteran's active duty military service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for tooth number 30 for compensation purposes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 (2011).

3.  Pes planus was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  Tuberculosis with a positive PPD conversion was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for Schatzki's Ring have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  Skin nevus (moles) were not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a February 2007 letter, sent prior to the initial March 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the February 2007 letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA and private treatment records, have been obtained and considered.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations in order to adjudicate his claims of entitlement to service connection for hypertension, bilateral pes planus, and skin nevus (moles) in February 2008, November 2009, and December 2009.  In this regard, the Board notes that the VA examiners offered etiological opinions as to those disorders and based their conclusions on interviews with the Veteran, reviews of the record, and full examinations.  Moreover, they offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to assist VA in deciding those claims.

The Board has considered the Veteran's assertion that his VA examinations were inadequate because the examiners did not list every piece of evidence, and because they minimized the severity of his disorders.  See transcript, p. 45.  With respect to the first contention, the Board finds that the VA examinations were adequate because the examiners reviewed the relevant history and evidence sufficiently to render opinions.  Specifically, in the examinations for hypertension, pes planus, and skin nevus (moles), examiners reviewed the Veteran's claims file and medical records.  Moreover, a VA examiner need not discuss individual pieces of evidence with the same precision required of the Board.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-408 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As to the Veteran's second contention, he has provided no credible evidence or examples to support his generalized claim that the VA examiners all minimized the severity of his disorders.  Moreover, in a claim for service connection, the primary inquiry is the etiology of a condition rather than the severity of such.  Therefore, the Board finds that his arguments regarding the adequacy of his VA examinations are without merit.

With respect to the issues of entitlement to service connection for tooth number 30 and TB with a positive PPD conversion, the Board notes that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  With respect to the Veteran's claimed tooth number 30 and TB with a positive PPD conversion, there is no credible evidence which establishes that the Veteran has a qualifying disability, or that he suffered an event, injury or disease which is associated with his service.  Therefore, no VA examination for those claimed disorders is required.

Additionally, in May 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the May 2012 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his claimed disorders, the type and onset of symptoms, and his contention that his military service caused his disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for service connection.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, as will be discussed further below, there is no evidence that the Veteran manifested cardiovascular-renal disease, including hypertension, within one year of his service discharge in November 1986.  Therefore, presumptive service connection for such disorder is not warranted.  Id.

The Veteran contends in his October 2006 claim that a lot of his in-service blood pressure readings "are borderline from time to time" for hypertension.  He notes that a November 16, 1984 in-service examination includes a finding of occasionally high blood pressure.  The Veteran also asserts that his December 23, 1985 eye examination shows a ratio of arteries to veins (size) of 2/3, or 0.67, which he states is within a range associated with hypertension.  In his July 2007 substantive appeal, the Veteran again stated that the arteries-to-veins ratio in his retina shows arteriosclerosis due to hypertension, and he referenced an article regarding ocular manifestations of hypertension.

The Veteran asserted in December 2009 that his physician had found his blood pressure to be 168/110 (systolic/diastolic) on an unspecified date.  He stated in October 2010 that an in-service clinician at El Toro, California, had given him blood pressure medication in approximately March 1985.

At his May 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that he was diagnosed with hypertension and placed on medication in 1984 during his service in El Toro, California.  See transcript, p. 4.  He further stated that he has been taking medication for hypertension ever since 1984.  Id. at pp. 5, 6.  The Veteran stated that all of his blood pressure tests in service indicated high blood pressure.  Id. at p. 5.  He further stated that his complaints of headaches and eye pressure were further indicia of a hypertensive condition.  Id. at p. 6.

The Veteran's service treatment records include no diagnosis of hypertension.  In Reports of Medical History dated December 1976, February 1978, and April 1980, the Veteran denied ever having high or low blood pressure.  In a November 1984 Report of Medical History, the Veteran checked a box indicating that he had high or low blood pressure; a clinician noted that the Veteran had occasional high blood pressure, but was never on medications.  The Veteran also denied having high blood pressure in his dental questionnaires dated April 1981 and April 1986.  (The Veteran checked "Yes" to every malady listed in the April 1981 questionnaire, but then wrote "No" above the word "Yes".)

After service, private clinicians diagnosed and treated the Veteran for hypertension, including in August 1995, September 1995, June 1999, July 1999, November 1999, November 2000, January 2001, March 2001, May 2001, July 2001, July 2002, August 2002, December 2002, April 2003, May 2003, February 2004, March 2004, July 2004, December 2004, February 2005, March 2005, August 2005, October 2005, February 2006, March 2006, December 2006, September 2007, February 2008, September 2009, and December 2009.  He was also noted to have a history of hypertension in December 2011.

VA provided the Veteran with a compensation and pension (C&P) examination of his claimed hypertension in December 2009.  The examiner, a physician, reviewed the Veteran's claims file and medical records.  The examiner specifically noted both the in-service November 1984 clinician's finding of occasional high blood pressure but no history of medications, and the August 1995 private clinician's diagnosis of hypertension.  Additionally, the examiner recorded the Veteran's lay statements to the effect that (1) he was started on a pill for blood pressure at El Toro Marine Corps Air Station in approximately 1984, (2) he has been treated for high blood pressure since his separation from service in 1986, and (3) he has been taking Diovan since about 1999.  The VA examiner diagnosed the Veteran with hypertension, and opined:

[The] Veteran's current hypertension treated by his private physician is not caused by or a result of to [sic] his condition stated as 'Occ[assional] high blood pressure never on medication' written on Medical Exam report 11/16/84 but without the associated blood pressure readings.

In his rationale, the December 2009 VA examiner cited to his review of the claims file, the Joint National Committee (JNC 7) definition of hypertension, his review of medical literature regarding hypertension, and VA's criteria for hypertension for rating purposes.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the examining VA physician is so qualified, his medical opinion constitutes competent medical evidence.

The Veteran is competent to report that he was diagnosed with hypertension and placed on medication in 1984 during his service in El Toro, California, and that he has been taking medication for hypertension ever since 1984.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Board finds that the Veteran is not competent to provide an opinion linking his claimed hypertension to service, because that disorder is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, the Board accords the Veteran's statements regarding the etiology of his claimed hypertension no probative value, as he is not competent to opine on that complex medical question.  In this regard, the Board observes that diagnosing hypertension requires specialized testing, and there is no indication that the Veteran is competent to administer such tests or interpret the results.  Likewise, the Veteran is not competent to apply the statements in a medical treatise to his own records in order to self-diagnose hypertension in service.  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that a single judge decision carries no precedential weight, it may be relied upon for any persuasiveness or reasoning it contains.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

Furthermore, in addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Board finds that the credibility of the Veteran's reports of being diagnosed with hypertension and placed on medication for that disorder in 1984, and continuing to take that medication ever since, is outweighed by the remainder of the evidence of record.  Specifically, as noted above, the November 1984 in-service clinician found that the Veteran had occasional high blood pressure, but made no diagnosis of hypertension.  Moreover, no diagnosis of hypertension in service is of record.  Furthermore, the November 1984 in-service clinician specifically commented that the Veteran was never on medications for his high blood pressure.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).

Additionally, the Board finds that the most probative evidence shows that the Veteran did not develop hypertension within one year of his service discharge in November 1986.  Rather, the first documented diagnosis of hypertension in the Veteran's claims file is dated August 1995, approximately 10 years after his service discharge.  The Board finds that this evidence is more probative than the Veteran's lay statements describing hypertension and medication during and immediately following service, because those lay statements are outweighed by the contradictory evidence of record.  Thus, presumptive service connection for such disorder is not warranted.

Therefore, based on the competent and probative VA examiner's opinion, the absence of any diagnosis of hypertension in service, the specific finding in the Veteran's November 1984 service treatment record that he had never been on medication for his blood pressure, and the absence of any competent opinion linking the Veteran's claimed hypertension to service, the Board finds that service connection is not warranted for the Veteran's hypertension, as it is not shown to be causally or etiologically related to any disease, injury, or incident of service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Tooth Number 30

The Veteran contends in his October 2006 claim that his tooth number 30 was fractured in 1978; he noted that he was seeing treatment for it, and not compensation.  In July 2007, the Veteran stated that his claim is specifically for treatment purposes only, and that he is not claiming loss of maxilla/mandible.  He noted that he may need "a bridge or something there in the future."

At his May 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that, during an in-service dental examination in 1983, a dentist told him that he had a crack in tooth number 30.  See transcript, p. 10.  The Veteran reported that the tooth did not require extraction in service, but he was told that the tooth might need to be replaced, or have a crown or cap, in the future.  Id. at p. 10.  The Veteran stated that he did not really have any recollection of how the tooth was cracked, but speculated that it could have come from teeth-cleaning, a blow to the face during training, or hitting his jaw on the ground.  Id. at p. 11.  The Veteran reported that his tooth is still in his mouth, and it has not had any cavities.  Id. at p. 11.  He further noted that he is not currently having any problems with his tooth.  Id. at p. 48.  Lastly, the Veteran reiterated that his claim is for VA treatment purposes only.  Id. at p. 49.

The Board initially notes that, although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service, an exception to the general rule is applicable to dental disabilities.  According to the statute and regulation, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a).  In this regard, while the Veteran has indicated that his claim is for treatment purposes only, he has not specifically withdrawn the issue of entitlement to service connection for tooth number 30 for compensation purposes and, therefore, the Board has proceed with its adjudication of such claim.

The Veteran's service treatment records reveal that, upon entry to service in May 1966, all of his teeth were intact.  A July 1978 dental treatment record reflects that, during service, tooth number 30 was found to have a fracture.  There is no in-service evidence of trauma or disease to the Veteran's jaw.  Additionally, the Veteran has specifically stated that his tooth number 30 is not missing, and he is not claiming loss of maxilla/mandible.  With respect to service connection for missing teeth, the regulations governing dental claims make a fundamental distinction between "replaceable missing teeth," see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

In summary, there is no basis to grant service connection for any dental disorder for compensation purposes.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for outpatient dental treatment.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.

Bilateral Pes Planus

As an initial matter, the Board notes that the Veteran is in receipt of service connection for residuals of a radial head fracture of the left foot.

The Veteran contends in his October 2006 claim, and in his July 2007 substantive appeal, that bilateral pes planus is noted multiple times in service.  He also asserts that pes planus was aggravated by his more than 20 years of service.

At his May 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that foot pain was documented in his service treatment records in 1986.  See transcript, p. 11.  He further stated that an in-service podiatrist prescribed arch supports for him in June 1986, and that he has been wearing arch supports ever since.  Id. at pp. 12, 14.  The Veteran noted that he still has bilateral foot pain.  Id. at p. 14.  The Veteran also asserted that his VA examiner did not do a very thorough examination of his feet, and "wasn't interested in seeing" his arch supports.  Id. at pp. 12-13.

The Veteran's service treatment records include a diagnosis of bilateral pes planus in an April 1980 Report of Medical Examination, and a finding of pes planus in a November 1984 Report of Medical History.  A September 1979 record shows that the Veteran was given a shoe support for left foot pain, but because that record does not mention pes planus it is unclear whether this was treatment for that condition or for his service-connected left foot fracture.  A June 1986 record includes a diagnosis of degenerative joint disease (DJD) of the right foot-which the Veteran attributed to his right foot being run over by a forklift in 1967-and a prescription for sport orthotics.  In Reports of Medical Examination dated May 1966, July 1971, December 1976, February 1978, April 1980, January 1984, November 1984, April 1986, and October 1986, clinicians found that the Veteran's feet were normal.

After service, VA provided the Veteran with an examination of his feet in February 2008, but the examiner specifically noted that the report was not for evaluation of pes planus.

VA provided the Veteran with a second C&P examination of the feet in November 2009, to consider his claimed pes planus.  The examiner, a podiatrist, reviewed the Veteran's claims file and medical records, and interviewed him.  Additionally, he provided a detailed examination report, including discussion of the Veteran's gait and review of bilateral foot x-rays, which he found showed no evidence of pes planus.  Based on the clinical examination, gait analysis, interview, and pertinent medical literature, the VA examiner opined that the Veteran does not have pes planus.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the examining VA podiatrist is so qualified, his medical opinion constitutes competent medical evidence.

The Veteran is competent to report that he has continued to wear arch supports since June 1986, and that he continues to experience bilateral foot pain.  Layno, supra; Davidson, supra.  The Board also acknowledges that the Veteran is competent to identify pes planus and continuous post-service symptoms of painful feet.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

Where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one opinion over another based on the reasoning in the opinions, and whether and to what extent the Veteran's prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the VA examiner's opinion is entitled to greater probative weight than the Veteran's own opinion for two reasons.  First, as a podiatrist, the VA examiner is more qualified by education and training than the Veteran to determine whether he has pes planus.  Second, unlike the Veteran, the VA examiner cited to his review of x-rays of the Veteran's feet in making his determination; x-ray evidence is highly probative because it provides detailed, objective images which are not visible by eyesight alone.  Significantly, other than his self-diagnosis, no one has diagnosed the Veteran with pes planus during the pendency of the claim.  Consequently, the Board finds that the most probative evidence of record shows that the Veteran does not have pes planus during the pendency of the claim.

Where, as here, the most probative evidence of record shows that the Veteran has no current diagnosis of pes planus, there can be no valid claim for service connection for such disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim."  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Therefore, the Board finds that service connection is not warranted for the Veteran's claimed pes planus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for pes planus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Tuberculosis and a Positive PPD Test

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including tuberculosis, to a degree of 10 percent within three years from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends in his October 2006 claim that during his service in Okinawa he reported coughing up brown sputum for a period of six months, and "had a positive PPD (exposure to TB without getting it)."  (Parentheses in original.)

At his May 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that he had a positive PPD test in service in 1976 at Camp Schwab, Okinawa.  See transcript, pp. 18-19.  He also stated that he had lung scarring in and after service, as well as weakness and dizziness in service.  Id. at pp. 18-19, 21.  He further stated that clinicians at sick bay "came out and said that I had...probably contacted TB."  Id. at p. 19.  The Veteran reported that he was not given any medication for his condition, but was given light duty.  Id. at p. 19.  The Veteran also testified that when he went to sick bay "they did the PPD and found out maybe I have TB and some other problems....That's when it really started, and then it's been going down ever since."  Id. at p. 35.  When directly asked whether he was diagnosed with TB or only exposure, the Veteran replied that "all I know is they say, 'You might have TB.  You're gonna come in here for three days and rest.'"  Id. at pp. 50-51.  The Veteran's representative asserted that the Veteran had been given at least a provisional diagnosis of TB, and that the spots on his lungs indicate actual TB.  Id. at p. 52, 53.

The Veteran's service treatment records include a February 1977 notation of a positive PPD test.  Additionally, in November 1977 an in-service clinician noted that the Veteran had had a positive PPD test in February 1976 and a reported 6-month history of brown sputum; the clinician diagnosed the Veteran with a viral infection and ruled out (R/O) a parasitic infection.

In Reports of Medical Examination dated July 1971, December 1976, February 1978, April 1980, January 1984, November 1984, April 1986, and October 1986, clinicians found that the Veteran's lungs, viscera, and endocrine system were normal.

In Reports of Medical History dated December 1976, February 1978, April 1980, and November 1984, the Veteran denied ever having tuberculosis.

The Veteran and his representative are competent to report that he was diagnosed with tuberculosis in service.  Layno, supra; Davidson, supra.  However, their statements, as shown above, are inconclusive as to whether the Veteran's diagnosis was of tuberculosis, or only positive PPD test results.  The Board finds, based on the evidence in the Veteran's service treatment records, that he was not diagnosed with tuberculosis in service.  Curry, supra.  Additionally, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

The Board finds that the Veteran is not competent to provide an opinion linking his claimed tuberculosis to service, because that disorder is complex in nature.  See Woehlaert, supra.  Therefore, the Board accords the Veteran's statements regarding the etiology of his claimed tuberculosis no probative value, as he is not competent to opine on that complex medical question.  In this regard, the Board observes that diagnosing tuberculosis requires specialized testing, and there is no indication that the Veteran is competent to administer such tests or interpret the results.  See also Richardson, supra; Bethea, supra.

Moreover, no diagnosis of tuberculosis after service, including during the pendency of the claim, is of record.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer, supra; Giplin, supra; Brammer, supra; McClain, supra.

Additionally, a positive PPD test is not a disability subject to service connection.  Rather, such is a test result.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See 38 C.F.R. 
§ 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296   (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Therefore, the Board finds that service connection is not warranted for TB with a  positive PPD test.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for TB with a positive PPD test.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


Schatzki's Ring, to include as Secondary to a Service-Connected Hiatal Hernia with Esophagitis, Status Post Cholecystectomy

A disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

As an initial matter, the Board notes that a Schatzki's Ring is a ring of mucosal or fibrous tissue lining the esophagus which narrows the lower part of the esophagus and can cause difficulty swallowing.

The Veteran contends in his October 2006 claim that he was diagnosed with Schatzki's Ring in a September 1981 service treatment record.  He further alleges that it warrants a separate rating from his other service-connected disorders.

At his May 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that he was diagnosed with Schatzki's Ring on his initial examination after service.  See transcript, p. 25.  The Veteran further stated that his Schatzki's Ring is documented both during and after service.  Id. at p. 26.  He stated that he gets his service-connected hiatal hernia dilated about once a year.  Id. at p. 27.

The Veteran's service treatment records include a clinician's diagnosis of Schatzki's Ring in a September 1981 x-ray report.

After service, in June 1987, a VA radiologist found that the Veteran had a Schatzki's Ring which measured approximately 18 millimeters (mm) in greatest distention.

In February 2007, a private physician, Dr. S.V., diagnosed the Veteran with a hiatal hernia with peptic esophageal stricture, status post dilation.

VA provided the Veteran with a C&P examination of his esophagus in February 2008.  The examiner, a physician, did not have access to the Veteran's claims file.  The Veteran reported having dysphagia (difficulty swallowing) for solid foods.  The examiner diagnosed the Veteran with esophagus hiatal hernia with peptic esophageal stricture requiring a recent dilation.

VA provided the Veteran with another C&P examination of his esophagus in December 2009.  The examiner reviewed the claims file.  The Veteran reported that he has continued to experience difficulty swallowing since service, and now has it about once a month with all kinds of foods or liquids.  The Veteran also reported having regular dilation of his esophagus.  The examiner diagnosed the Veteran with a hiatal hernia with esophagitis and peptic esophageal stricture requiring periodic dilation.  The examiner also opined that, compared with December 1986, the Veteran's esophagus condition has become worse.

In January 2010, another private physician, Dr. M.C., found a small hiatal hernia with no evidence of gastroesophageal reflux and no mucosal irregularity.

In February 2010, Dr. S.V. diagnosed the Veteran with most likely a hiatal hernia and reflux esophagitis leading to esophageal stricture causing dysphagia.

Attributing the benefit of the doubt to the Veteran, the Board finds that his Schatzki's Ring warrants service connection based on his competent and credible lay statements of continuous symptomatology since service, his diagnosis in service in a September 1981 x-ray report, his post-service diagnosis by a VA radiologist in June 1987, and the multiple diagnoses of esophageal stricture and dysphagia during the pendency of the claim.  Accordingly, service connection for Schatzki's Ring is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that, in a July 2010 supplemental statement of the case (SSOC), the RO found that "in the event Shatzki's [sic] ring had been/is diagnosed as secondary to your service connected hiatal hernia with esophagitis, status post cholecystectomy, a distinct and separate disability evaluation would not be warranted as your symptom of difficulty swallowing has been used to support the current 10 percent evaluation for your service connected hiatal hernia with esophagitis, status post cholecystectomy."  In granting service connection for the Veteran's Schatzki's Ring, the Board takes no position on the disability rating assigned or the appropriateness of including the Schatzki's Ring in his rating for a hiatal hernia with esophagitis status post cholecystectomy, as that decision is within the provenance of the RO in the first instance.

Skin Nevus (Moles)

As an initial matter, the Board notes that the Veteran is in receipt of service connection for the following skin disorders: (1) residual scar, laceration to forehead; (2) scar, residual of sebaceous cyst excision, right upper forearm; (3) right chest scar secondary to lipoma excision; (4) scar, residual of cholecystectomy; (5) tinea pedis, bilateral; and (6) seborrheic dermatitis, scalp.

The Veteran contends in his October 2006 claim that a large compound nevus was removed from his foot.

At his May 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that his skin moles (nevus) were documented on a re-enlistment physical in approximately 1982.  See transcript, p. 29.  He specified that moles were found on his chest and back, and that a biopsy of one was found to be "suspicious but not...cancerous."  Id. at p. 29.  The Veteran stated that after service, in 1991, his private dermatologist found that a mole on the back of his right shoulder was cancerous, and required treatment.  Id. at pp. 29-30.  The Veteran reported that he has had two moles excised-one in service and one in 1991-and that he now has tender scars of approximately 1 centimeter (cm).  Id. at pp. 31-32.

The Veteran's service treatment records include documentation of an excision of a compound nevis of the skin in January 1981, and a diagnosis of a callous between the 4th and 5th digits of his left foot in June 1984.

In Reports of Medical Examination dated July 1971, December 1976, February 1978, April 1980, January 1984, November 1984, April 1986, and October 1986, clinicians found that the Veteran's skin and lymphatics were normal.  The November 1984 clinician found a brown spot on the Veteran's right calf.

In Reports of Medical History dated December 1976, February 1978, April 1980, and November 1984, the Veteran denied ever having skin diseases.

After service, in June 1987, a VA examiner observed a small lipoma about 1.25 inches in diameter on the Veteran's back.  In September 2001, a private clinician diagnosed the Veteran with plantar warts.

In a VA C&P examination of the Veteran's scars in February 2008, the examiner diagnosed only a midline abdominal scar, residual to a prior cholecystectomy, for which the Veteran is currently in receipt of service connection.  Likewise, in a VA C&P examination of the Veteran's scars in December 2009, the examiner diagnosed him with seborrheic dermatitis on the scalp, an abdominal scar secondary to cholecystectomy, a right chest scar secondary to lipoma excision, a right anterior forearm scar resulting from the excision of an epidermal cyst, and a forehead scar resulting from a laceration due to falling on a water faucet; as noted above, the Veteran is in receipt of service connection for all of those disorders.

Additionally, the December 2009 VA examiner noted that the Veteran reported that he had undergone a biopsy (bx) of a changing mole on his left foot between his toes, which was negative for any malignancy and diagnosed as a benign nevus in service.  The Veteran stated that there was no skin breakdown and no pain.  The VA examiner found no visible scar between the 4th and 5th digits of the Veteran's left foot as a result of the surgical excision of the mole.

Also in December 2009, a private clinician noted that the Veteran had a diagnosis of actinic kerotoses as a result of accumulated sun exposure.  The clinician noted that the Veteran has been seen in that office since March 14, 2007.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the examining December 2009 VA physician is so qualified, her medical opinion constitutes competent medical evidence.

The Veteran is competent to report that a large compound nevus was removed from his foot, that moles were found on his chest and back in service, and that a mole on the back of his right shoulder was found and excised in 1991.  Layno, supra; Davidson, supra.  The Board also acknowledges that the Veteran is competent to identify some skin disorders.  McCartt v. West, 12 Vet. App. 164, 167-68 (1999).

With respect to the skin on the Veteran's foot, the Board finds that the December 2009 VA examiner's opinion that there is no visible scar between the 4th and 5th digits of the Veteran's left foot as a result of the surgical excision of the mole is entitled to greater probative weight than the Veteran's own opinion because, as a certified physicians' assistant, the VA examiner is more qualified by education and training than the Veteran to determine whether he has a visible scar.  Winsett, supra.  Additionally, the VA examiner's determination of whether or not there is a scar warrants greater probative value because it has heightened credibility, since the examiner's only interest is in providing an objective examination.  Caluza, supra.

With respect to the Veteran's reported chest, back, and right shoulder moles and/or residual scars, the Board finds that (with the exception of the service-connected right chest scar secondary to lipoma excision) there is no diagnosis of those claimed disorders during the pendency of the claim (i.e., since October 2006), and, as such, they do not warrant service connection.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer, supra; Giplin, supra; Brammer, supra; McClain, supra.  Moreover, to the extent that the Veteran's reports of such moles or scars are considered diagnoses thereof, the Board finds that the December 2009 VA scars examiner's lack of finding of same is more probative and credible for the reasons detailed above.  Winsett, supra; Caluza, supra.

With respect to the Veteran's September 2001 diagnosis of plantar warts and the December 2009 diagnosis of actinic kerotoses, the Board finds that these are not subject to service connection under the claim for skin nevus (moles) both because they are different disorders, and because no opinion linking those disorders to service is of record.

Therefore, the Board finds that service connection is not warranted for the Veteran's claimed skin nevus (moles).  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for skin nevus (moles).  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is denied.

Service connection for tooth number 30 for compensation purposes is denied.

Service connection for pes planus is denied.

Service connection for service connection for TB with a positive PPD test is denied.

Service connection for Schatzki's Ring is granted.

Service connection for skin nevus (moles) is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed right hand/wrist disorder; acquired psychiatric disorder, to include an anxiety disorder; right elbow disorder; right shoulder disorder; and lung disorder, to include asthma, since service, and to submit any treatment records or statements addressing the etiology thereof.  Thereafter, any identified records, to include those from the Carl T. Hayden (Phoenix, Arizona) VA Medical Center dated from August 2011 to the present, should be obtained for consideration in the Veteran's appeal.

Additionally, as will be discussed in detail below, the Board finds that a remand is necessary in order to afford the Veteran contemporaneous examinations in order to adjudicate his claims for service connection for a right hand/wrist disorder; an acquired psychiatric disorder, to include an anxiety disorder; a right elbow disorder; a right shoulder disorder; and a lung disorder, to include asthma.  In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Moreover, while on remand, the Veteran should be provided with notice compliant with the VCAA as to the secondary aspect of his claims, i.e., service connection for a lung disorder and asthma, to include as secondary to service-connected allergic rhinitis and/or service-connected hiatal hernia with esophagitis, status post cholecystectomy.

Residuals of a Right Hand Fracture, to include a Right Wrist Disorder

The Veteran contends in his October 2006 claim that a fracture of his right hand is shown on a 1973 in-service examination.  In his July 2007 substantive appeal, the Veteran requested that he be provided with an x-ray of his right hand in order to determine which bone in his right hand, if any, was the one that was diagnosed as fractured in service.

At his May 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that he fractured his right hand at Marine Corps Base Camp Butler in Okinawa in approximately 1972.  See transcript, p. 7.  The Veteran explained that he jammed his right hand into a water basin faucet when he missed his mark in the course of breaking up a fight.  Id. at p. 7.  He stated that he was treated in service for the fracture with a cast, and that he had periodically complained about the pain.  Id. at p. 8.  The Veteran stated that his right hand now feels weak at times, and has arthritis and pain on range of motion.  Id. at pp. 7, 9.

The Veteran's service treatment records include a physician's notation in a December 1976 Report of Medical History that the Veteran fractured his right hand in 1973.  The physician found that it had healed well with good results, and there was no complication and no sequela.  No documentation from the time of the incident is of record; only the physician's notation of the reported history three years later is of record.  In Reports of Medical Examination dated July 1971, December 1976, February 1978, April 1980, January 1984, November 1984, April 1986, and October 1986, clinicians found that the Veteran's upper extremities were normal.

After service, VA provided the Veteran with a C&P examination of his right hand in November 2009.  The examiner noted that he did not have access to the Veteran's claims file, and "[a]ll the information I have is based on what the patient told me today.  He seemed sincere....The history of the right hand is that in 1973 a box fell onto the right hand and broke a bone and [the Veteran] points to the wrist and not the hand itself.  He was casted for about six weeks and now he states that he has intermittent stiffness and points to the area of the distal radius and ulna and not to the metacarpals or fingers."  On examination, the Veteran had no visible deformity of the right wrist or hand.  The fingers were all normal in appearance and fully flexed easily.  There was mild discomfort with direct pressure over the distal radial ulnar joint.  There was normal wrist range of motion with no pain.  The examiner found that x-rays of the right wrist show some degenerative changes "which could be associated posttraumatically at the distal radial ulnar joint accounting for the symptoms in the wrist and the discomfort to palpation over the distal radial ulnar joint."  The examiner summarized that "[a]s far as the right hand is concerned there is no history of hand...injury or deformity or loss of motion but it is the right wrist that was injured and he has some degenerative change at the distal radial ulnar joint."

Based on the forgoing, the Board finds that a new examination is required for two reasons.  First, a review of the claims file is warranted in this case in order to ensure that an opinion is based on the correct facts.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, a new examination would provide the VA examiner with an opportunity to interview the Veteran regarding his two conflicting reports-namely, that his right hand was injured when he jammed it into a water basin faucet in the course of breaking up a fight, and that it was injured when a box fell onto it.  Review of the claims file would also give the VA examiner the opportunity to discuss why the in-service December 1976 physician would cite a fractured right hand if the Veteran's right wrist is the location of his disorder.

Second, a new examination is required because the November 2009 examiner's opinion that the Veteran's degenerative changes could be associated posttraumatically at the distal radial ulnar joint is inconclusive.  38 C.F.R. § 3.102; see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).

The Board notes that the Veteran has not previously been denied service connection for a right wrist disorder.  As such, and based on the November 2009 examiner's findings, the Veteran's claim of a right hand disorder is construed as encompassing his right wrist disorder.

An Acquired Psychiatric Disorder, to include an Anxiety Disorder

The Veteran contends in his October 2006 claim that his service treatment records include a diagnosis of an anxiety disorder, "although no formal psychiatric treatment was initiated."  The Veteran further asserts that the "seemingly non psychiatric condition of racing heart rate in service....was obviously my anxiety disorder."  In his July 2007 substantive appeal, the Veteran repeated those assertions and requested a VA medical opinion.

At his May 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that he was first treated for anxiety, emotional problems relating to being separated from his family, and stress from threats from persons under his orders at Marine Corps Base Camp Butler in 1972.  See transcript, p. 14.  The Veteran stated that he was given a medication like Prozac, which he "took for a while."  Id. at p. 14.  He reported that he was next treated for anxiety regarding job and family problems at Camp Kinser, Okinawa, in 1981, where he was given more medications.  Id. at p. 15.  The Veteran reported that he has been on Prozac continuously since active duty, and that he receives counseling and medication from VA.  Id. at pp. 16-17.  He noted that his treating VA clinician doubled his medication while he was attending counseling in 2011.  Id. at pp. 16-17.  The Veteran also stated that a 2005 private mental health physician's opinion linking his anxiety to service is of record.  Id. at pp. 55-56.

The Veteran's spouse wrote of the Veteran in October 2010 that "after he retired he was not the same man that enlisted.  [He] has become edgy and secretive.  I know that it's due to the depression he's fighting.  Always a warm and outgoing man, now he finds excuses not to attend family gatherings.  His temper is quicker.  He doesn't sleep well, [he is] up several times during the night and his energy levels are down."

The Veteran's service treatment records include a June 1986 clinician's notation of "tension/anxiety-controlled by avoiding excessive stress situations."  The only medication listed on that treatment record was Tagamet, which is used to treat ulcers and gastroesophageal reflux disease (GERD).

In Reports of Medical Examination dated May 1966, July 1971, December 1976, February 1978, April 1980, January 1984, November 1984, April 1986, and October 1986, clinicians found that the Veteran's psychiatric status was normal.  Additionally, in Reports of Medical History dated December 1976, February 1978, April 1980, and November 1984, the Veteran denied having depression or excessive worry, or nervous trouble of any sort.

After service, a private clinician, T.N., diagnosed the Veteran with anxiety and depression in September 2004 and April 2005.  No etiological opinion was provided.

In January 2007, a private physician, Dr. A.A.S., noted that the Veteran had "suffered depression at his wife's death 2 years ago."

Also of record is a Certificate of Completion from the "CBT Coping Skills Group" at the Phoenix VA Health Care System (HCS), dated August 2011.  No other VA treatment records regarding this issue appear in the Veteran's claims file.

The Board finds that a VA examination is required because the Veteran was found to have tension/anxiety during service, had diagnoses of anxiety and depression after service, and underwent VA group therapy during the pendency of the claim.  Specifically, an examiner's opinion is needed to determine whether the Veteran has an acquired psychiatric disorder, and, if so, whether it is etiologically related to his service.  McLendon, supra.

Right Elbow Injury

The Veteran contends in his October 2006 claim that his "1984 exam shows complaints of pain with right forearm but the records show I was seen in the emergency room with fracture of the LEFT radial head.  The Xray report was in error as it was the RIGHT elbow and this still gives me problems with painful motion."  (Emphasis in original.)

At his May 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that at Camp Kinser, Okinawa, in 1979 or 1980, as he was walking down the stairs from his quarters to the parking lot, he "somehow went from the top of the stairs to the bottom all at once."  See transcript, p. 23.  The Veteran stated that he broke his fall with his elbow.  Id. at p. 23.  He testified that he then went to sick bay, and then to the Naval Hospital, where x-rays were taken and he was put in a sling for about 3 weeks.  Id. at p. 23.  The Veteran stated that he was diagnosed in service with a "real bad strain," and told that "it's gonna cause serious problems...on through your career."  Id. at p. 23.  He noted that he did not break anything.  Id. at p. 23.  The Veteran stated that throughout his career, anytime he did any real exertion, exercise, or constant repetition of movement, his right elbow got stiff and sore.  Id. at p. 23.  He noted that he continues to have stiffness, pain, and limited motion.  Id. at p. 24.  He also reported that his physician has diagnosed arthritic changes.  Id. at pp. 24-25.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of a right elbow disorder.  In February 1981, the Veteran sought treatment after falling down a step and landing on his left elbow; the in-service clinician found limited range of motion (ROM) but no fracture, and diagnosed the Veteran with a contusion.

In Reports of Medical Examination dated July 1971, December 1976, February 1978, April 1980, January 1984, November 1984, April 1986, and October 1986, clinicians found that the Veteran's upper extremities were normal.

In Reports of Medical History dated December 1976, February 1978, April 1980, and November 1984, the Veteran denied ever having swollen or painful joints; a bone, joint, or other deformity; or a painful or "trick" elbow.  The Veteran did report a problem with his right forearm-not elbow-in his November 1984 Report of Medical History.

After service, in November 2009, a private physician, Dr. R.B., opined that the Veteran has right elbow arthritis which is most likely caused by or a result of a fall down stairs in 1983.  Dr. R.B. noted that he had not reviewed all current medical records, including the Veteran's service treatment records, but noted that he had reviewed "my own medical records, x-rays + MRI scans."  Dr. R.B. further stated that he has treated the Veteran for posttraumatic right elbow arthritis, and that the Veteran "gave a history of injury to his elbow in the Marines in 1983.  X-rays suggest old radial head fracture which is consistent with his history."

Later in November 2009, VA provided the Veteran with a C&P examination of his right elbow.  The examiner noted that he did not have access to the Veteran's claims file, and "[a]ll the information I have is based on what the patient told me today.  He seemed sincere....[He] states that in December 1981 he fell and hurt the right elbow and states that he was in a sling for about six weeks."  The Veteran reported that he experiences transient stiffness and discomfort over the outer aspect of his elbow if he puts heavy stress on his right arm.  The examiner found no visible deformity, swelling, or palpable pain; however, the Veteran lacked 15 degrees of full right elbow extension.  The examiner also found that x-rays showed no evidence of any old trauma, fracture, or deformity.  The examiner opined that "the elbow examination to my review is completely normal but he does lack some full right elbow extension.  So the diagnosis in the right elbow is mild loss of full elbow extension posttraumatic in nature secondary to alleged old radial neck fracture."

Based on the forgoing, the Board finds that a new examination is required in this case in order to give the examiner the opportunity to review the claims file to ensure that an opinion is based on the correct facts.  Owens, supra; Barr, supra.  This is especially important in this case because the Veteran has alleged that notations in his service treatment record pertaining to his left elbow and right forearm should be considered instead to apply to his right elbow.  Review of the claims file is also significant because although Dr. R.B. found that x-rays suggest an old radial head fracture which is consistent with the Veteran's history, the February 1981 in-service clinician specifically found no fracture when reviewing x-rays of his (left) elbow.  Likewise, review of the claims file is required because the November 2009 VA examiner similarly relied on the Veteran's allegation of an old radial neck fracture.  A new examination is also required because Dr. R.B. and the VA examiner reached apparently opposite conclusions when interpreting the Veteran's right elbow x-rays.

Right Shoulder Injury with Arthritic Changes

The Veteran contends in his October 2006 claim that he "fell very hard on my right shoulder in service but did not seek treatment for it.  However, I believe I did subsequently complain of pain in the right shoulder area and now I believe I have arthritic changes related to that injury."

At his May 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that his right shoulder injury arose out of the same incident in 1979 or 1980 at Camp Kinser, Okinawa, in which he allegedly hit the ground with his right elbow.  See transcript, p. 27.  The Veteran stated that the fall "probably hurt my shoulder, which after years, it's started to hurt....I've been having problems with it ever since."  Id. at p. 28.  The Veteran stated that he had treatment for his right shoulder pain in service.  Id. at pp. 28-29.

The Veteran's service treatment records include no complaints, diagnosis, or treatment of a right shoulder disorder.  As noted above, in February 1981, the Veteran sought treatment after falling down a step and landing on his left elbow-not right shoulder.  The in-service clinician found limited ROM but no fracture, and diagnosed the Veteran with a contusion.

In Reports of Medical Examination dated July 1971, December 1976, February 1978, April 1980, January 1984, November 1984, April 1986, and October 1986, clinicians found that the Veteran's upper extremities were normal.

In Reports of Medical History dated December 1976, February 1978, April 1980, and November 1984, the Veteran denied ever having swollen or painful joints; a bone, joint, or other deformity; or a painful or "trick" shoulder.  The Veteran did report a problem with his right forearm-not shoulder-in his November 1984 Report of Medical History.

No diagnosis or treatment of a right shoulder disorder after service is of record.  However, the Board finds that an examination is nevertheless warranted, for two reasons.  First, the Veteran is competent to report that he has experienced right shoulder pain during and after service.  Layno, supra; Davidson, supra.  Second, the February 1981 service treatment record constitutes evidence of a fall in service, and an examiner's opinion would assist the Board in determining whether the Veteran's claimed right shoulder pain is etiologically related to that fall.  

A Lung Disorder and Asthma, to include as secondary to service-connected Allergic Rhinitis, and to include as secondary to a service-connected Hiatal Hernia with Esophagitis, status post Cholecystectomy

A disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The Veteran contends in his October 2006 claim that he has a lung condition which is now diagnosed as asthma.  He noted that "In service I had Valley Fever which normally doesn't leave any residual disability but it can be deadly and the VA Rating Schedule recognizes that residuals might surface in the future."

At his May 2012 hearing before the undersigned Veterans Law Judge, the Veteran asserted that he developed some lung conditions, asthma, and other breathing conditions during service.  See transcript, pp. 19, 36, 39.  He specified that he started experiencing lung conditions, including symptoms of weakness, dizziness, and sweating, in 1975 in Phoenix, Arizona, while on recruiting duty.  Id. at p. 34.  The Veteran asserted that he was diagnosed in service with Valley Fever (coccidioidomycosis) from August 1976 through October 1976.  Id. at p. 35, 39-40.  He further stated that he had a similar incident in Okinawa in which he felt dizzy and weak and was unable to run as fast as before.  Id. at p. 35.  The Veteran also asserted that he was told in service in 1984 that he probably had asthma, and he reported that he continues to have asthma.  Id. at pp. 39, 41.  He stated that he has since developed more serious lung problems, which his pulmonologist treats with Proventil and Advair.  Id. at p. 20.  The Veteran noted that he also has x-ray evidence from Desert Valley Radiology, dated November 18, 2011, of mild scarring of his lungs, which he states was observed in service, as well.  Id. at pp. 20-21.  Additionally, the Veteran stated that his gastrologist has told him that his gastro tract sometimes affects his breathing.  Id. at p. 44.  The Veteran asserted that his service-connected hiatal hernia and gastric reflux cause "a lot of issues" with his asthma.  Id. at pp. 44-45.

Additionally, in an October 2010 letter, a retired fellow servicemember, S.C., wrote that he had served on recruiting duty with the Veteran in Phoenix, Arizona.  He explained that he had observed the Veteran bed-ridden for a number of months due to a diagnosis of severe valley fever sometime between 1973 and 1978.  S.C. wrote that he was the administrative chief who recorded that the Veteran was on no-duty status in the recruiting station's unit diary.

The Veteran's service treatment records include documentation of chest tightness with blurred vision and sneezing in February 1977, and diagnoses of Valley Fever from February 1977 through June 1977.  Additionally, clinicians diagnosed viral upper respiratory infections (URI) in January 1986 and February 1986.

In Reports of Medical Examination dated July 1971, December 1976, February 1978, April 1980, January 1984, November 1984, April 1986, and October 1986, clinicians found that the Veteran's lungs and chest were normal.  The January 1984 clinician wrote that the Veteran had Valley Fever in 1977, which was now stable.

In Reports of Medical History dated December 1976, February 1978, April 1980, and November 1984, the Veteran denied ever having asthma, shortness of breath, or a chronic cough.  The Veteran denied ever having pain or pressure in his chest in December 1976, February 1978, April 1980, but reported that had experienced those symptoms in his November 1984 Report of Medical History.  The November 1984 clinician recorded that the Veteran had occasional hay fever and allergic rhinitis, as well as palpation following work on occasion, but no chest pain or shortness of breath.

After service, in June 1987, a VA physician took an x-ray of the Veteran's chest and found it to be within normal limits for his age and habitus.

The Veteran has multiple diagnoses of asthma or asthmatic bronchitis from private clinicians from January 1994 through June 2009.  Other pulmonary diagnoses from the Veteran's private clinicians include a lung nodule (February 2008), URI (April 1990, November 1993, September 2003), lung mass (November 2006), solitary pulmonary nodule (SPN) / lung nodule (November 2006 to March 2011), atelectasis with possible pneumonitis (March 2007), severe airway obstruction suggesting emphysema (March 2011), and apparently new left lower lobe scarring or subsegmental atelectasis (November 2011).

By contrast, in January 2012, another private physician, Dr. W.F.L., found no evidence of any acute airspace disease.

VA provided the Veteran with a respiratory C&P examination in June 2009.  The examiner, a physician, reviewed the claims file.  The Veteran reported that he had symptoms of sweats, weakness, presyncope, and generalized unwellness during service in July 1973 in Phoenix, Arizona, which was diagnosed as Valley Fever.  The Veteran stated that since 1986 his physical condition has deteriorated due to his breathing condition.  The Veteran also reported that he was diagnosed with asthma in 1986.  He reported that since separation from service he has not had any active coccidioidomycosis or treatment for that disorder.  The examiner found that the Veteran had no diagnosis of acute/active pulmonary coccidioidomycosis currently, or evidence of residual symptoms.  The examiner opined that:

After review of the claims file and examination of the Veteran, it is the impression of the examiner that this Veteran does not have any evidence of acute pulmonary coccidioidomycosis currently.  He has a remote history of pulmonary coccidioidomycosis in the early 1970's without any reactivation since.  His breathing symptoms are complicated by the fact that he has been diagnosed with asthma since 1986.  It is the impression of this examiner that the Veteran's pulmonary coccidioidomycosis is not caused by or a result of military service.  Other than living in the southwestern United States, where Coccidioidomycosis is more prevelant [sic], there is nothing specific in this Veteran's military service which posed a greater risk of him acquiring the condition, especially if he was working as a Marine corp recruiter in a closed office environment.

In an addendum, the examiner noted that x-rays of the Veteran's chest showed minimal scarring or atelectasis at the left lower lobe, but did not provide an opinion regarding the etiology thereof.

Based on the forgoing, the Board finds that a new examination is required in this case in order to provide etiological opinions on the asthma, scarring, atelectasis, and other lung disorders which have been diagnosed during the pendency of the claim (i.e., since October 2006).  Barr, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper notice in accordance with the VCAA regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a lung disorder and asthma, to include as secondary to service-connected allergic rhinitis and/or service-connected hiatal hernia with esophagitis, status post cholecystectomy.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his residuals of a right hand fracture, to include a right wrist disorder; acquired psychiatric disorder, to include an anxiety disorder; right elbow injury; right shoulder injury with arthritic changes; a lung disorder; and asthma, since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Carl T. Hayden (Phoenix, Arizona) VA Medical Center dated from August 2011 to the present which are not already of record.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed right hand fracture, to include a right wrist disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all right hand and wrist disorders found to be present.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements regarding the incurrence of his claimed right hand and wrist disorders, and continuity of symptoms since service.  Specifically, the examiner should consider the Veteran's documented December 1976 Report of Medical History which includes a notation that he fractured his right hand in 1973.

Additionally, the examiner should consider the Veteran's May 2012 testimony that he jammed his right hand into a water basin faucet when he missed his mark in the course of breaking up a fight, and his November 2009 statement to a VA examiner that in 1973 a box fell onto his right hand and broke a bone.

The examiner should explain the reasoning for every opinion provided.

4.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed acquired psychiatric disorder, to include anxiety.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all acquired psychiatric disorders found to be present.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorders, and continuity of symptoms since service.  Specifically, the examiner should consider the documented June 1986 in-service clinician's notation of "tension/anxiety-controlled by avoiding excessive stress situations."

Additionally, the examiner should consider the Veteran's May 2012 testimony that he was treated in service in 1972 and 1981 for emotional problems and anxiety resulting from family and work, including stress from threats from persons under his orders.  The examiner should also consider the Veteran's spouse's October 2010 letter describing him as becoming edgy, secretive, depressed, and temperamental after service.

The examiner should also consider post-service evidence, including a private clinician's September 2004 and April 2005 diagnoses of anxiety and depression; a January 2007 private physician's opinion that the Veteran "suffered depression at his wife's death 2 years ago;" and a Certificate of Completion from the "CBT Coping Skills Group" at the Phoenix VA HCS, dated August 2011.

The examiner should explain the reasoning for every opinion provided.

5.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed right elbow disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all right elbow disorders found to be present.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements regarding the incurrence of his claimed right elbow disorder, and continuity of symptoms since service.  Specifically, the examiner should consider the Veteran's February 1981 documentation of treatment after falling down a step and landing on his left elbow; the in-service clinician found limited ROM but no fracture, and diagnosed the Veteran with a contusion.  The examiner should also consider the November 1984 Report of Medical History showing a report of a right forearm-not elbow-problem.

The examiner should also consider the Veteran's October 2006 statement that his service treatment record erroneously showed him to have a fracture of the left radial head, and should have indicated the right instead.  Additionally, the examiner should consider his May 2012 statement that there was no fracture, and his May 2012 statement that anytime he did any real exertion, exercise, or constant repetition of movement after the injury, his right elbow got stiff and sore.

The examiner should also consider post-service evidence, including Dr. R.B.'s November 2009 opinion that the Veteran has right elbow arthritis which is most likely caused by or a result of a fall down stairs in 1983; the conflicting November 2009 x-ray findings by Dr. R.B. and the VA examiner; and the November 2009 VA examiner's finding that the Veteran lacked 15 degrees of full right elbow extension.

The examiner should explain the reasoning for every opinion provided.

6.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed right shoulder disorder.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all right shoulder disorders found to be present.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements regarding the incurrence of his claimed right shoulder disorder, and continuity of symptoms since service.  Specifically, the examiner should consider the documented February 1981 treatment for a left elbow disorder and the November 1984 Report of Medical History showing complaints regarding his right forearm.

Additionally, the examiner should consider the Veteran's May 2012 testimony that an in-service fall probably hurt his right shoulder, and he has been having problems with it ever since.

The examiner should explain the reasoning for every opinion provided.

7.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed lung disorder and asthma.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner must identify all lung disorders found to be present.  With respect to each such disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

Also, with respect to each such disorder diagnosed, the examiner should offer an opinion on whether it was at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected allergic rhinitis and/or his service-connected hiatal hernia with esophagitis, status post cholecystectomy.

In offering any opinion, the examiner must consider the full record, to include service treatment records and the Veteran's lay statements regarding the incurrence of his claimed lung disorders, including asthma, and continuity of symptoms since service.  Specifically, the examiner should consider the documented findings of chest tightness with blurred vision and sneezing in February 1977, diagnoses of Valley Fever from February 1977 through June 1977, and diagnoses of viral URIs in January 1986 and February 1986.  The examiner should also consider the January 1984 Report of Medical Examination in which a clinician wrote that the Veteran had Valley Fever in 1977, which was now stable.

Additionally, the examiner should consider the Veteran's May 2012 testimony that his service-connected hiatal hernia and gastric reflux cause "a lot of issues" with his asthma, and that his gastrologist has told him that his gastro tract sometimes affects his breathing.  The examiner should also consider the Veteran's May 2012 testimony that he has had asthma and mild scarring of his lungs since service.  The examiner should also consider the October 2010 letter in which a fellow retired servicemember wrote that the Veteran bed-ridden for a number of months due to a diagnosis of severe valley fever sometime between 1973 and 1978.

The examiner should also consider post-service evidence, including private clinicians' diagnoses of asthma or asthmatic bronchitis (January 1994 through June 2009); a lung nodule (February 2008); URI (April 1990, November 1993, September 2003); lung mass (November 2006); solitary pulmonary nodule (SPN) / lung nodule (November 2006 to March 2011); atelectasis with possible pneumonitis (March 2007); severe airway obstruction suggesting emphysema (March 2011); and apparently new left lower lobe scarring or subsegmental atelectasis (November 2011).  The examiner should further consider a VA physician's finding of a normal chest x-ray in June 1982; the June 2009 VA examiner's finding that the Veteran has no diagnosis of acute/active pulmonary coccidioidomycosis currently, or evidence of residual symptoms; the June 2009 VA examiner's finding of x-ray evidence of minimal scarring or atelectasis at the left lower lobe; and Dr. W.F.L.'s January 2012 finding of no evidence of any acute airspace disease.

The examiner should explain the reasoning for every opinion provided.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


